Hill, J.
When this case was before this' court on a previous occasion (25 Ga. App. 652, 104 S. E. 21) it was held that the allegations of the petition were sufficient to show a cause of action. On the subsequent trial of the case in the court below, the substantial and material parts of these allegations were sufficiently proved to warrant a verdict for the plaintiff. A careful examination of the motion for a new trial fails to disclose any material error of law in the rulings on testimony, and the charge as a whole presented clearly and fully the issues made by the pleadings and the evidence. Tliere was no error in overruling the motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.